Per Curiam.
The defendants take this appeal1 from the judgment of the trial court finding them to be guarantors of a corporate note and personally liable thereon.
The defendants’ claim that the plaintiff should not have been allowed to amend its complaint to conform to the proof has no merit. In the discretion of the trial court, pleadings may be amended before, during and after trial to conform to the proof. Only upon a clear showing of abuse of discretion will the trial court’s ruling in that regard be disturbed. Wilburn v. Mount Sinai Medical Center, 3 Conn. App. 284, 287, 487 A.2d 568 (1985).
As to the remaining claims of error raised by the defendants, we once again find ourselves confronted *511with an attack on the trial court’s conclusions of fact. Notwithstanding the terms in which these claims have been couched, it is apparent that the defendants would like us to retry this case. So well established is the principle that we will not overturn the factual findings of the trial court that we do not find it necessary to cite any cases in support of that proposition.
There is no error.

 This appeal, originally filed in the Supreme Court, was transferred to this court. General Statutes § 51-199 (c).